Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Application filed 11/15/2018.  Claims 1-7 are pending.  Claim 1 has been written in independent form.

Priority
Acknowledgment is made of Applicant's claim for foreign priority based on an application filed in China on 08/31/2018. It is noted, however, that applicant has not filed a certified copy of the 2018110104912 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations in claim 1 “an upper end of each channel is an annular interrupted suction port with a diversion,” and “a tail end of the tail rudder can be elongated, shortened or disappeared” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Specification
The disclosure is objected to because of the following informalities:
Page 1 – The second part of the sentence under Field of Invention is grammatically incorrect, i.e., “particularly to a capable of taking off and landing vertically, and hovering.”
Pages 7, 8, 10 – Reference character 40 is designated as “channel” which appears to be a typographical error, because reference character 41 is designated as “channel” in the drawing and in other areas of the specification.  Reference character 40 is the “power bay” as shown in the drawings and as designated throughout the specification other than those referenced hereinabove.
Appropriate correction is required.

Claim Objections
Claims 3, 4, and 7 are objected to because of the following informalities:
Claim 3 recites the limitations “an inner duct channel” in line 4, and “the inner duct” in lines 5-6.  If “the inner duct” is the same as “an inner duct channel” the word “channel” should be added to the end of “the inner duct” to make it clear that these are the same 
Claim 4 recites the limitation “where the flight controller is integrated with an computing unit.”  The word “an” is a typographical error, and should be the word “a” instead.
Claim 7 is objected to because it includes reference characters which are not enclosed within parentheses.
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim 7 recites “Conversely” under the claim limitation “(1) vertical motion.”  The use of a capital letter other than at the beginning of the claim is improper.  See MPEP 608.01(m) Form of Claims, in part, reads as follows:  Each claim begins with a capital letter and ends with a period.
Also, in claim 7, the claim limitation “(5) forward-backward motion” ends with a period.  The use of a period other than at the end of the claim is improper.  See MPEP 608.01(m) Form of Claims, in part, reads as follows:  Each claim begins with a capital letter and ends with a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 USC § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 USC § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 USC § 112(a) or 35 USC § 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites the limitation “a tail end of the tail rudder can be elongated, shortened or disappeared” in line 17. In the initially filed application, a rudder is identified in drawings in FIGS. 1 and 5 as reference character 50, and a rudder is similarly disclosed on pages 3-4, 6-7 and 10 in the specification as it is recited in claim 1.  Although the initially filed drawings and specification disclose the rudder as stated hereinabove, neither the drawings nor the application discloses how one of ordinary skill in the art would elongate, shorten, or vanish the rudder.  Manipulating the rudder as such was not well-known to one of ordinary skill in the art before the effective filing date of the application.  Moreover, one skilled in the art cannot readily anticipate the effect of manipulating the rudder to which the claimed invention pertains, which poses a lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability.
Additionally, dependent claims 2-7.
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC § 112, the applicant), regards as the invention.
The claims 1-7, are rejected as failing to define the invention in the manner required by 35 USC § 112(b) or pre-AIA  35 USC § 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim 1 recites the limitation “an upper end of each channel is an annular interrupted suction port with a diversion” in lines 11-12.  This limitation is vague and indefinite.  It is not clear what “a diversion” is or what it means.
Additionally, claim 1 recites the limitation “the tail rudder is disposed in a circular area within the passenger cabin” in lines 15-16.  This limitation is vague and indefinite.  Neither the initially filed drawings or specification shows or discloses a circular area within the passenger cabin nor the rudder disposed therein.  What is “a circular area within the passenger cabin?”  And, why would the tail rudder be disposed in a circular area within the passenger cabin?  
Additionally, dependent claims 2-7 are rejected because they depend from a rejected parent claim.
Claim 6 contains the trademark/trade name Canada Micropilot.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a commercial flight control and, accordingly, the identification/description is indefinite.
Claim 7 is rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
Claim 7 recites the limitations "the shaft" and "the opposite pairs" and "the whole machine" on page 4 of the claims.  There is insufficient antecedent basis for these limitations in the claim.
Claim 7 recites the limitation “the opposite pairs of the engines” under the (1) vertical motion heading.  This limitation is vague and indefinite.  It is not clear which pair of engines is being referenced, as there are four engines.
Claim 7 recites the limitations “(1) vertical motion,” “(2) pitching motion,” “(3) rolling motion,” “(4) yaw motion,” “(5) forward-backward motion,” and “(6) lateral motion.”  These limitations are confusing.  Are they actually claiming the different motions listed?  And, are they somehow supposed to be in concert with the corresponding claim language listed underneath each motion description?  The language listed underneath each listed motion appears to be descriptive language rather than claim language that is specifically reciting limitation features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ploshkin, U.S. Patent 5,653,404, which teaches a dish-shaped fuselage, a cockpit protruding from a top of the fuselage, a power bay, a rudder, a ring-shaped airfoil, and a flight controller.  But, Ploshkin does not disclose a power bay with a plurality of upper and lower channels, an engine arranged in each channel, nor a tapered tail rudder as set forth in the claim.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988.  The Examiner can normally be reached on Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TERRI L FILOSI/Examiner, Art Unit 364415 June 2021

/Nicholas McFall/Primary Examiner, Art Unit 3644